[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              May 16, 2008
                               No. 07-14607                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 07-00075-CR-2-RBP-PWG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

CARLOS FONTEZ CALHOUN,
a.k.a. William Allen Anderson,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                 (May 16, 2008)

Before BIRCH, DUBINA and FAY, Circuit Judges.

PER CURIAM:

     W. Scott Brower, counsel for Carlos Fontez Calhoun, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because our independent

review of the entire record reveals no issues of arguable merit, counsel’s motion to

withdrawn is GRANTED and Calhoun’s convictions and sentences are

AFFIRMED. Appellant’s motion for appointment of new counsel is DENIED as

moot.




                                          2